Citation Nr: 1104980	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  06-29 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for lumbar strain, myositis, and degenerative joint 
disease of the lumbosacral spine (low back disability) prior to 
June 13, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1991 to July 1991, to 
include service in the Southwest Asia theater of operations.  He 
had additional active service with the Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico. 

In an October 2009 decision, the Board denied the claim for an 
initial disability rating in excess of 10 percent for a low back 
disability with respect to the period of time prior to June 13, 
2008.  Thereafter, the Veteran appealed the Board's denial of the 
claim to the United States Court of Appeals for Veterans Claims 
(Court).  In August 2010, the Veteran and the Secretary of VA 
(the parties) filed a Joint Motion for Partial Remand (Joint 
Motion). The Joint Motion moved for the Court to vacate and 
remand the October 2009 Board decision with respect to the denial 
of an increased disability rating prior to June 13, 2008, as the 
parties determined that a remand was necessary so that the Board 
could provide further explanation of the reasons and bases for 
its decision.  In August 2010, the Court granted the parties' 
Joint Motion. 
 

FINDING OF FACT

Prior to June 13, 2008, the Veteran's low back disability was 
manifested by pain; flare ups as frequently as three times per 
weeks; flexion generally ranging from 0 to 80 degrees, with pain 
observed at 60 degrees; extension generally ranging from 0 to 30 
degrees, with pain observed at 20 degrees; tenderness to 
palpation; spasms; guarding; and reversed lordosis.  




CONCLUSION OF LAW

The criteria for an initial disability rating of 20 percent for a 
low back disability prior to June 13, 2008, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5237, 5242 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) requires VA 
to assist a claimant at the time he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of the information and evidence necessary to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will attempt to provide; and (3) that the 
claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) the degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any errors in notice 
required under the VCAA should be presumed to be prejudicial to 
the claimant unless VA shows that the error did not affect the 
essential fairness of the adjudication.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore 
the burden of proving that such an error did not cause harm.  
Id.  

In Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States 
Supreme Court (Supreme Court) held that the Federal Circuit's 
blanket presumption of prejudicial error in all cases imposed an 
unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. 
Sanders, the Supreme Court suggested that determinations 
concerning prejudicial error and harmless error should be made on 
a case-by-case basis.  Id.  As such, in conformance with the 
precedents set forth above, on appellate review the Board must 
consider, on a case-by-case basis, whether any potential VCAA 
notice errors are prejudicial to the claimant. 

By letters dated in June 2004 and November 2006, the Veteran was 
notified of the information and evidence necessary to 
substantiate his claim.  VA told the Veteran what information he 
needed to provide, and what information and evidence that VA 
would attempt to obtain.  Under these circumstances, the Board 
finds that VA has satisfied the requirements of the VCAA.  

As to the issue of a higher initial disability rating for the now 
service-connected low back disability, an increased rating is a 
"downstream" issue.  Once a decision awarding service 
connection, a disability rating, and an effective date has been 
made, section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has already 
been substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 
(2006) (citing Dingess).

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant service, VA, and private medical 
treatment records have been obtained.  He was provided 
appropriate VA medical examinations.  There is no indication of 
any additional, relevant records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandates of the VCAA.    

Legal Criteria for Increased Disability Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to rate the disability from 
the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which disability rating to 
apply to the Veteran's disability, the higher rating will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the Veteran's entire history is 
reviewed when assigning a disability rating, 38 C.F.R. § 4.1, 
where service connection has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, as the Veteran is 
appealing the initial assignment of a disability rating, the 
severity of the disability is to be considered during the entire 
period from the initial assignment of the disability rating to 
the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Additionally, in determining the present level of a disability 
for any increased rating claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course of 
the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are 
not defined in the Rating Schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

It is possible for a Veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any one 
of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14  
(precluding the assignment of separate ratings for the same 
manifestations of a disability under different diagnoses). 
 
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated functional 
loss in light of 38 C.F.R. § 4.40, which requires the VA to 
regard as "seriously disabled" any part of the musculoskeletal 
system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995). 
 
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare-
ups.  The guidance provided under DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic code 
provisions governing limitation of motion should be considered.  
However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the diagnostic code 
provisions predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996). 
 
The Secretary shall give the benefit of the doubt to the Veteran 
when there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Merits of the Claim

By way of brief history, the RO granted service connection for a 
low back disability in an April 2005 rating decision, assigning a 
10 percent disability rating effective May 24, 2004.  In an 
October 2009 decision, the Board denied the grant of a rating in 
excess of 10 percent for the low back disability prior to June 
13, 2008.  The Veteran has continuously asserted that a 
disability rating in excess of 10 percent is warranted for the 
period of time prior to June 13, 2008.

The Veteran's low back disability has been rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Under 
this diagnostic code provision, a 20 percent disability rating is 
assigned for forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis. 
 
A 40 percent disability rating is warranted for forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  For VA compensation 
purposes, fixation of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.  38 C.F.R. § 
4.71a.

A 50 percent disability rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine; and the maximum 100 
percent disability rating is warranted for unfavorable ankylosis 
of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5242 (the General Rating Formula for Diseases and Injuries of the 
Spine are used for conditions which result in symptoms such as 
pain (with or without radiation), stiffness, or aching of the 
area of the spine affected by residuals of injury or disease). 
 
Any associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
evaluated separately, under an appropriate diagnostic code.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, Note (1). 
 
For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, and 
left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, and 
left and right rotation.  The normal ranges of motion for each 
component of spinal motion provided are the maximum that can be 
used for calculation of the combined range of motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5241, Note (2). 
 
The rating schedule also includes criteria for rating 
intervertebral disc disease.  A 20 percent disability rating is 
warranted with incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 12 months.  
A disability rating of 40 percent is warranted for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of least 4 weeks but less than 6 weeks during the past 
12 months.  The maximum 60 percent disability rating is warranted 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 12 
months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The 
criteria direct that intervertebral disc syndrome be rated either 
on the total duration of incapacitating episodes over the past 12 
months or under either the General Rating Formula for Diseases 
and Injuries of the Spine, whichever method results in a higher 
disability rating. 
 
For purposes of rating under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  If 
intervertebral disc syndrome is present in more than one spinal 
segment, provided that the effects in each spinal segment are 
clearly distinct, each segment shall be evaluated on the basis of 
incapacitating episodes or under the General Rating Formula for 
Diseases and Injuries of the Spine, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243, Note (2). 
 
Turning to the merits of the claim, the Veteran's service 
treatment records show reports of and treatment for low back 
symptomatology.  These records show the first reports of low back 
pain in June 2003.  Treatment records dated from June to November 
of 2003 document his reports of low back pain with lifting, 
bending, and prolonged periods of standing.  An October 2003 
treatment record shows that the lumbar spine range of motion was 
adequate.  The diagnosis for this time period generally was 
persistent low back pain.  He was placed on profile from November 
2003 to February 2004 due to his low back disorder.  

In August 2004, the Veteran underwent a VA spine examination.  He 
reported that since June 2003, he experienced progressive low 
back pain and right side numbness, which he associated to 
repetitive heavy lifting.  He described his pain as consistent 
and of a moderate intensity.  The Veteran reported flare-ups two 
to three times per week of moderate intensity that would last one 
hour; flare ups were precipitated by bending activities and 
standing for more than 20 minutes, and would be alleviated with 
medication.  He reported that during flare-ups he was unable to 
lift, run, or perform repetitive bending activities.  Additional 
symptoms included right thigh numbness and bilateral lower 
extremity weakness.  There was no history of weight loss, fever, 
malaise, dizziness, visual disturbance, bladder complaints, bowel 
complaints or erectile dysfunction.  The Veteran did not use a 
cane, crutch, walker, or lumbosacral brace.  He stated he was 
able to walk for 30 minutes or for one-and-a-half miles.  He 
reported that his low back disability did not affect his current 
work as a part-time security guard or his activities with the 
National Guard.  The Veteran stated that his low back disability 
affected his ability to drive for more than one hour due to pain.

On the physical examination, there were no abnormalities observed 
with the Veteran's gait or posture.  The range of motion of the 
lumbar spine was as follows:  flexion from 0 to 80 degrees; 
extension from 0 to 20 degrees; left and right lateral flexion 
from 0 to 30 degrees; and bilateral rotation from 0 to 45 
degrees.  There was no evidence of painful motion.  Upon 
repetitive back motion, there was no evidence of fatigue, pain, 
weakness, or lack of endurance.  There was no objective evidence 
of muscle spasm, guarding, tenderness, or abnormal gait.  There 
was no ankylosis.  The neurological examination revealed 
decreased sensation to pinprick of the right L3, L4, L5, and S1 
segments of the spine.  The tone was normal for the lower 
extremity muscles and there was no muscle atrophy of the thigh 
and calf musculature.  The motor examination was normal for the 
lower extremities, as was the examination of the lower extremity 
reflexes.  Lasegue's sign was negative for both lower 
extremities.  There was no history or evidence of incapacitating 
episodes for the last 12 months requiring bed rest by a physician 
due to intervertebral disc syndrome.  The X-ray examination 
revealed degenerative changes of the lumbar spine.  The diagnosis 
was lumbar degenerative changes. 

In August 2006, the Veteran underwent a second VA spine 
examination.  He reported pain localized at the paravertebral 
muscles of the lumbosacral spine with no radiation.  He described 
flare-ups with a severity of 3/10 affecting him at least once or 
twice a week with a duration of one to two hours.  Precipitating 
factors included prolonged standing, bending forward, prolonged 
sitting, and prolonged driving. The Veteran denied additional 
limitation of motion.  He also denied general malaise, dizziness, 
bladder or bowel complaints, or erectile dysfunction.  The 
examiner noted that the Veteran was independent in self-care and 
activities of daily living.  He worked full-time as a security 
guard without accommodations or restrictions due to back pain.  
The Veteran walked unaided without any assistive devices and did 
not use a back brace.  

The physical examination revealed limitations in the 
thoracolumbar spine range of motion.  Range of motion testing 
revealed the following:  flexion from 0 to 80 degrees, with pain 
in the last 20 degrees and a functional loss of 10 degrees; 
extension from 0 to 30 degrees with pain in the last 10 degrees 
and no functional loss; right and left lateral flexion from 0 to 
20 degrees, with pain in the last 10 degrees and a functional 
loss of 10 degrees; and left lateral rotation from 0 to 20 
degrees, with pain in the last 10 degrees and a functional loss 
of 10 degrees.  The Veteran exhibited pain grimacing after 
repetitive motion but showed no weakness, fatigue, or further 
functional loss. The Veteran reported problems performing below 
waist activities or bending forward. There was tenderness upon 
palpation at the paravertebral muscles of the lumbosacral spine 
accompanied by spasms and guarding. Inspection of the lumbosacral 
spine did not show evidence of ankylosis, abnormal kyphosis or 
scoliosis.  However, there was evidence of reversed lordosis.  
The neurological examination revealed no pinprick deficits or 
decreased sensation in the lower extremities.  There was normal 
tone and strength in both lower extremities.  Lasegue's sign was 
negative bilaterally.  The Veteran denied hospitalization, 
recommended bed rest, or having the onset or appearance of 
neurological deficit during the last year. The examiner noted 
that the Veteran did not show decreased pinprick sensation in 
dermatomes L4 to S1 in the right side.   

Based on the foregoing, and resolving all reasonable doubt in the 
Veteran's favor, the Board finds that a 20 percent disability 
rating is warranted for the low back disability prior to June 13, 
2008.  The preponderance of the evidence shows that the Veteran's 
low back symptomatology was most significant for pain; flare ups 
as frequently as three times per week; flexion generally ranging 
from 0 to 80 degrees, with pain observed at 60 degrees; extension 
generally ranging from 0 to 30 degrees, with pain observed at 20 
degrees.  While, the Veteran was also noted to demonstrate 
forward flexion to 80 degrees during the period on appeal, the 
Board must give consideration to any additional limitations 
caused by such things as pain or excess fatigability when 
determining the level of functional loss due to the Veteran's 
lumbar spine disability.  See DeLuca, 8 Vet. App. 202.  Moreover, 
the August 2006 VA examination showed evidence of tenderness to 
palpation, spasms, guarding, and reversed lordosis.  
Additionally, the Veteran has reported that his low back 
disability had significant effects on his usual occupation, 
including decreased mobility and pain.  Given this, the Board 
finds that the Veteran's disability more closely approximates 
flexion of the thoracolumbar spine not greater than 60 degrees, 
with muscle spasms and guarding severe enough to result in an 
abnormal spinal contour as characterized by reversed lordosis.  
Thus, resolving all reasonable doubt in the Veteran's favor, the 
next higher 20 percent disability rating for the Veteran's lumbar 
spine disability is warranted for the period on appeal.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5237.  

However, the preponderance of the evidence of record of the 
Veteran's manifestations of his back condition reveals that at no 
time during the period on appeal does the Veteran's back 
condition warrant a disability rating in excess of 20 percent.  
The preponderance of the evidence reveals that at no time during 
the period on appeal does the Veteran's back disability manifest 
forward flexion of the thoracolumbar spine 30 degrees or less; 
or, favorable ankylosis of the entire thoracolumbar spine at any 
time covered by the appeal.  As described above, the medical 
evidence shows thoracolumbar spine flexion to 80 degrees, 
including pain, and is negative for evidence of ankylosis of the 
spine.  Therefore, the next-higher, 40 percent disability rating 
is not warranted.

Also pertinent in this case is whether an increased disability 
rating is warranted under the criteria for intervertebral disc 
syndrome used for evaluating incapacitating episodes.  However, 
the Veteran's low back disability has not been shown to have 
resulted in incapacitating episodes (requiring bed rest/treatment 
prescribed by a physician) having a total duration of two to four 
weeks, or at least four weeks, but less than six weeks during the 
past twelve months.  In this regard, the Veteran denied 
incapacitating episodes.  As such, an increased evaluation for 
incapacitating episodes under Diagnostic Code 5243 is not 
warranted. 

The Board has also considered whether an increased disability 
rating is warranted based upon the granting of a separate 
neurologic disability rating related to the lumbar spine.  In 
this regard, the Board observes that Veteran was awarded a 
separate disability rating for his documented ride sided numbness 
by way of the October 2009 Board decision.  The objective medical 
evidence of record does not show any additional radiculopathy 
symptomatology that is not already contemplated by the currently 
assigned disability rating.  Additionally, there is no evidence 
of any additional associated features, such as weight loss, 
fevers, malaise, dizziness, visual disturbances, weakness, 
bladder complaints, bowel complaints, or erectile dysfunction.  
Therefore, a separate rating (in excess of that already granted) 
is not warranted for neurological impairment, as no such 
impairment is shown.   

The Board has considered the Veteran's statements as to the 
nature and severity of his low back symptomatology.  The Veteran 
is certainly competent to report that his symptoms are worse.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in 
evaluating a claim for an increased schedular rating, VA must 
only consider the factors as enumerated in the rating criteria 
discussed above, which in part involves the examination of 
clinical data gathered by competent medical professionals.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that 
the Veteran argues or suggests that the clinical data supports an 
increased evaluation in excess of what has been assigned or that 
the rating criteria should not be employed, he is not competent 
to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be competent in 
order for his statements or testimony to be probative as to the 
facts under consideration).   

Additionally, the Board has considered whether the Veteran's 
claim warrants referral to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321.  In a 
recent case, the Court clarified the analytical steps necessary 
to determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The 
Court stated that the RO or the Board must first determine 
whether the schedular rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  Id. at 115.  If 
the schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular consideration 
is not required, and the analysis stops.  Id.
 
As has been explained fully herein, the Board finds that the 
disability rating assigned herein for the low back disability 
contemplates the level of impairment reported by the Veteran, and 
there is no aspect of the Veteran's disability that is not 
contemplated by the schedular criteria.  Indeed, while a higher 
rating is available for the Veteran's disability, his 
symptomatology simply does not meet the criteria for a higher 
rating at any time during the period currently on appeal.  For 
these reasons, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 
is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In sum, the evidence of record supports the award of a 20 percent 
disability rating, but no greater, for the Veteran's low back 
disability prior to June 13, 2008.  As there appears to be no 
identifiable period on appeal during which this disability 
manifested symptoms meriting a disability rating in excess of the 
20 percent disability rating assigned herein, any additional 
staged ratings are not warranted.  See Fenderson, 12 Vet. App. at 
119.  


ORDER

An initial 20 percent disability rating, but no greater, for a 
low back disability prior to June 13, 2008, is granted, subject 
to the laws and regulations governing monetary awards.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


